Citation Nr: 9908030	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-45 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
injuries to each hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to June 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  A hearing was held before a hearing officer at 
the RO in January 1995, and the hearing officer's decision 
was entered in September 1995.  

This case was last before the Board in May 1998, at which 
time it was remanded for further development.  Following 
completion of the requested development, a Supplemental 
Statement of the Case, wherein the RO continued to deny each 
issue on appeal, was mailed to the veteran in October 1998.

Thereafter, the appeal was returned to the Board.

FINDING OF FACT

The claims for service connection for PTSD and for residuals 
of injuries to each hand are, in each instance, not 
plausible.

CONCLUSION OF LAW

The claims for service connection for PTSD and for residuals 
of injuries to each hand are, in each instance, not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I and II is whether he has presented, with 
respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I and II 
are, in either instance, well grounded.


I.  PTSD

The veteran asserts that he has PTSD as a result of his 
participation in a specific mission in Vietnam.  The 
substance of his account relative to the foregoing mission, 
which is somewhat detailed and is herein reiterated in 
pertinent part as set forth in the Board's above-cited May 
1998 remand, is as follows:  He indicates that he was 
assigned to the USS Kansas City which was docked in Japan in 
December 1974, at which time he was granted a 30 day leave to 
return to the United States to take care of personal business 
to include obtaining a divorce from his wife, of which the 
related decree (dated January 9, 1975) is of record.  He 
states that he thereafter returned to the Philippine Islands 
and reported to Subic Bay in apparently mid-January 1975.  
However, inasmuch as his ship (the USS Kansas City) was not 
due to arrive in the Philippines for another several weeks, 
he indicates that he was initially transported to Clark Air 
Base, from which base he was flown for Temporary Additional 
Duty Status (TAD) to Saigon, South Vietnam, and was 
thereafter transported by helicopter to a small landing zone 
next to a river with a pier.  He then boarded a small armed 
Navy craft, where he remained for what he asserts was 2-3 
weeks, during which he alleges he killed a young enemy 
soldier.  He indicates that the craft, which had a total crew 
of approximately seven, including himself, was overtaken by 
several North Vietnamese boats, and the chief warrant officer 
was killed in the ensuing fight.  He states that the craft 
was then boarded by the North Vietnamese, and the Americans, 
to include an African American by the name "Billups" [or 
"Billops"], were blindfolded and marched into the jungle.  
The veteran asserts that, upon reaching an unknown 
destination, he was put in a cage-type holding for several 
days.  He states that he was then questioned, in the course 
of which sharpened bamboo sticks were inserted under the 
fingernails of the fingers of each hand.  He indicates that, 
apparently several days later, he and the other Americans 
were rescued by American forces, and an ointment was applied 
to his injured hands.  He further asserts that, upon shortly 
thereafter re-boarding the USS Kansas City in the 
Philippines, a corpsman rebandaged his fingers.  

Service medical records, in addition to making no reference 
to the above-cited enemy capture incident, are silent for any 
reference to PTSD or psychic trauma generally.  Subsequent to 
service, when examined by VA in December 1993, the veteran 
alleged the above-cited capture incident and torture 
inflicted on him by the North Vietnamese as the asserted 
stressor on which he predicated his claimed PTSD; the 
diagnosis was PTSD.  

In considering the veteran's claim for service connection for 
PTSD, the Board would point out that the veteran has not been 
awarded any service decoration, such as the Purple Heart or 
Combat Infantryman Badge, which is consistent with active 
engagement in combat.  Given such consideration, then, it 
becomes incumbent on the veteran, in the non-combatant 
context of this aspect of the appeal, to provide "credible 
supporting evidence" from any source (such as a statement 
from a former service comrade) demonstrating that his claimed 
stressor in fact occurred.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  To be sure, service personnel documentation 
which is of record confirms that the veteran did in fact re-
board the USS Kansas City in the Philippines on February 2, 
1975.  However, such consideration (which is, in essence, 
wholly neutral in character) is of no definitive value for 
purposes of substantiating whether the veteran's above-
recounted inservice stressor (i.e., the above-cited capture 
incident and torture inflicted on him by the North 
Vietnamese) actually occurred.  In addition, the Board 
observes that, of bearing on the veteran's overall 
credibility generally, it is troubled by a rather glaring 
contradiction pertaining to one aspect of his account 
relative to what happened to him in January 1975.  In this 
regard, the veteran, at his January 1995 hearing, testified 
that, upon returning from the United States in January 1975 
to Subic Bay, Philippines, and being told he had been put on 
TAD, he was thereafter "flown" to Clark Air Base (see page 
3 of transcript).  However, in a statement from the veteran 
which was received at the RO in May 1994, he specifically 
asserted that he was taken "from Subic Bay by bus to Clark 
Air Base (about a 6 hour ride)" (italics added).  Even 
ignoring the foregoing, however, the Board observes that the 
veteran has made no submission or otherwise responded to the 
RO's written request of him, dated in June 1998, bearing on 
his responsibility to provide confirmation that his alleged 
above-cited stressor in fact occurred.  Given such 
consideration, and inasmuch as such stressor was not 
confirmed in any of several items of correspondence (the 
latest dated in February 1996) from the U.S. Armed Services 
Center for Research of Unit Records, the occurrence of the 
lone cited stressor on which the veteran predicates his PTSD 
(i.e., the above-cited capture incident and torture inflicted 
on him by the North Vietnamese) has not been verified.  In 
the absence of such verification, then, a plausible claim for 
service connection for PTSD, given the veteran's status as a 
non-combatant, has not been presented.  See Cohen, supra, at 
136-137.  Therefore, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  


II.  Residuals of Injuries to Each Hand

The veteran asserts that he presently has residuals of 
injuries to each hand, which injuries were sustained in the 
course of torture inflicted upon him (as discussed in greater 
detail above) in Vietnam by the North Vietnamese in January 
1975.  In this regard, service medical records (as noted 
above) are negative for any reference to such incident and, 
in addition, are silent for any reference to fingernail 
trauma generally.  Subsequent to service, when examined by VA 
(i.e., psychiatric and skin examinations) in December 1993, 
the veteran was assessed as having residual damage to his 
fingernails, specifically, hypertrophic fingernails, due to 
the above-alleged incident of inservice torture. 

In considering the veteran's claim for service connection for 
residuals of injuries to each hand, the Board would reiterate 
that service medical records are silent for any reference to 
the veteran's sustaining any type of trauma to his 
fingernails.  However, the Board is cognizant that, given the 
circumstances under which the veteran alleges having incurred 
his currently shown damage to his fingernails, the provisions 
of 38 U.S.C.A. § 1154(b) (West 1991) would ordinarily be for 
application in adjudicating this aspect of the veteran's 
appeal.  In this regard, the Board is aware that, in a claim 
for service connection and if the veteran engaged in combat 
with the enemy, the adverse effect of not having an official 
report of inservice injury can be overcome by satisfactory 
lay or other evidence pursuant to 38 U.S.C.A. § 1154.  See 
Smith v. Derwinski, 2 Vet.App. 137, 139 (1992).  As noted 
above, however, there is no evidence demonstrating that the 
veteran (who does not, in any event, allege direct 
participation in combat) has ever engaged in "combat", 
however broadly defined, with an enemy.  In any event, one of 
the three prerequisites of 38 U.S.C.A. § 1154(b) is that the 
veteran have submitted satisfactory evidence of service 
incurrence of the alleged injury.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  In this regard, however, even 
ignoring that the veteran does not aver that he has submitted 
the same, the Board would point out that any conceivable 
present facial evidence purporting to be clothed with such 
character would likely be rendered fatally suspect owing to 
one consideration: A service medical entry dated in November 
1975 (approximately ten months subsequent to the alleged 
January 1975 torture incident), which bears on the veteran's 
presentation for treatment in the aftermath of having burned 
his right hand (with involvement of several fingers, i.e., 
the "first three digits") itself makes no reference to any 
fingernail abnormality.  Such silence/omission in the 
foregoing entry, in accordance with a recent observation made 
by the U.S. Court of Appeals for Veterans Claims in Arms v. 
West, No. 96-1214 (U.S. Vet. App. Feb. 11, 1999), comprises 
persuasive evidence to rebut any inferred service incurrence.  
In view of the foregoing, then, a plausible claim for service 
connection for residuals of injuries to each hand is not 
presented and, accordingly, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of each of the veteran's foregoing claims for service 
connection on a ground different from that of the RO, the 
veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that each claim was well 
grounded, the RO accorded the veteran greater consideration 
than either claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
either claim is well grounded would be pointless and, in 
light of the law cited above, would not result in a 
determination favorable to the veteran.  VA O.G.C. Prec. 
Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for PTSD and for residuals 
of injuries to each hand is, in each instance, denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


